Citation Nr: 1724283	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-29 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post fracture, left radius with open reduction, internal fixation, and degenerative joint disease of the left wrist.

2.  Entitlement to a rating in excess of 10 percent for burn scars of the face, ear, and neck.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to April 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a September 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

In January 2016, the Board remanded the appeal and requested the Veteran be scheduled for updated examinations in connection with his increased rating claims for left radius with open reduction, internal fixation, and degenerative joint disease of the left wrist and for burn scars of the face, ear, and neck, because good cause was shown for the Veteran's failure to report to his April 2014 VA examinations.  The Board also remanded the issue of entitlement to an earlier effective date for burn scars of the right hand, upper arm, and wrist, in order for the RO to issue a statement of the case (SOC) and then, only if the Veteran perfected the appeal should the claim be returned to the Board.  The RO issued a July 2016 SOC, but the Veteran failed to perfect the appeal.  As such, the issue of an earlier effective date is not currently before the Board.


FINDINGS OF FACT

1.  The Veteran failed to report for examinations scheduled in connection with his claims for increase rather than original compensation claims, for left radius with open reduction, internal fixation, and degenerative joint disease of the left wrist (left wrist), and for burn scars of the face, ear, and neck.  

2.  Good cause for the Veteran's failure to report has not been shown.


CONCLUSION OF LAW

Based on failure to report for examinations, the Veteran's claims for increased ratings for left radius with open reduction, internal fixation, and degenerative joint disease of the left wrist and for burn scars of the face, ear, and neck must be denied as a matter of law.  See 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 1155, 5103, 5103A; 
38 C.F.R. § 3.159. 

As to the claims of entitlement to increased ratings higher than 10 percent for left radius with open reduction, internal fixation, and degenerative joint disease of the left wrist and for burn scars of the face, ear, and neck, they must be denied based on a failure to report for VA examination.  Here, the VA has provided all necessary notice and attempted to develop the evidence to the extent possible under the circumstances.

II.  Analysis

The Veteran claims that his currently assigned 10 percent ratings for status post fracture, left radius with open reduction, internal fixation, and degenerative joint disease of the left wrist disability and for burn scars of the face, ear and neck disability, should be higher throughout the appeal period.

Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate.  38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase shall be denied without review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655.

38 C.F.R. § 3.655 (b) provides that when a claimant fails to report for an examination scheduled in conjunction with, among other things, a claim for increase, "the claim shall be denied."  A claim for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. § 3.655 (b).  Turk v. Peake, 21 Vet. App. 565, 570 (2008).  Here, the Veteran was granted service connection for his status post fracture, left radius with open reduction, internal fixation, and degenerative joint disease of the left wrist and for burn scars of the face, ear, and neck disabilities in December 1986.  In October 2008, he filed claims for increase and the November 2009 rating decision on appeal continued the previously assigned 10 percent ratings for status post fracture, left radius with open reduction, internal fixation, and degenerative joint disease of the left wrist and for burn scars of the face, ear, and neck disabilities.  These claims are therefore claims for increase under 38 C.F.R. § 3.655 (b).

As noted, the Board previously remanded the claims in January 2016 to obtain VA examinations in connection with the Veteran's service-connected left radius with open reduction, internal fixation, and degenerative joint disease of the left wrist disability and burn scars of the face, ear, and neck disability.  He had previously missed scheduled VA examinations in April 2014.

Initially, the Board notes that the claims file does not provide a copy of a letter that was sent to the Veteran informing him of the time and date of the examination. However, the record shows that the Veteran was contacted on August 6, 2016, and the Veteran accepted his VA examination appointment.  A letter was mailed to the Veteran.  The record also shows that on August 9, 2016, the Veteran was contacted on the telephone to re-schedule his VA examination appointment and the Veteran accepted the appointment.  A confirmation letter was sent.  Yet, the record indicates that the Veteran failed to report for the examinations scheduled for August 2016.  

While the record does not contain copies of notice letters VA sent to the Veteran informing him of the date and time of the scheduled examination, the Court has held that there is no requirement that this document be contained in the record for the presumption of regularity to apply.  See Kyhn v. Shinseki, 23 Vet.App. 335 (2010).  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  This presumption of administrative regularity has been applied to various processes and procedures throughout the VA administrative process, including the RO's mailing of notice of a VA medical examination.  See Jones v. West, 12 Vet. App. 98, 100-02 (1998). 

Moreover, the SSOC issued in August 2016 includes the provisions of 38 C.F.R. 
§ 3.655, notifying the Veteran that failure to appear for examinations could result in the denial of a claim for increase.  The SSOC was sent to the Veteran, and a copy was provided to his representative.  The cover letter to the SSOC advised the Veteran he had 30 days to respond.  No response was received. 

The Veteran himself has provided no rationale for his failure to appear for the examinations.  The Veteran's representative, in September 2016 and April 2017 post-remand briefs, noted that the Veteran did not report to his scheduled VA examinations, but also did not provide a rationale for the Veteran's failure to appear.  As neither the Veteran nor his representative has provided an explanation for his failure to report for his examinations, the Board is satisfied that he received notice and failed to report to the scheduled VA examinations without good cause.  See 38 C.F.R. § 3.655. 

The Board finds that entitlement to the benefits sought cannot be established without the scheduled reexamination.  See 38 C.F.R. § 3.655 (a).  Therefore, the claims for increased ratings for status post fracture, left radius with open reduction, internal fixation, and degenerative joint disease of the left wrist and for burn scars of the face, ear, and neck disabilities on appeal must be denied.


ORDER

Entitlement to a rating in excess of 10 percent for left radius with open reduction, internal fixation, and degenerative joint disease of the left wrist is denied.

Entitlement to a rating in excess of 10 percent for burn scars of the face, ear, and neck is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


